DETAILED ACTION
Response to Arguments
The amendment filed 28 July 2021 has been entered in full. Accordingly, claims 1 and 3-8 are pending in the application.
Regarding the claim objections, Applicant has amended in the way recommended. Accordingly, the objections are withdrawn.
Regarding the rejections under 35 U.S.C. 101, Applicant argues that the claims are directed to significantly more than an abstract mental process. After reconsideration, the examiner no longer interprets amended independent claim 1 as directed to a mental process. Since the claim now requires quantifying the grayscale difference by measuring the difference in grayscale values of pixels between two areas, this is not a calculation considered practically performed in the human mind. Accordingly, the rejections are withdrawn.
Regarding the rejections under 35 U.S.C. 102(a)(1) and (a)(2), Applicant has incorporated the limitations of claim 2, which was rejected under 35 U.S.C. 103 over two references. Accordingly, the rejections are withdrawn.
Regarding the rejections under 35 U.S.C. 103, Applicant argues on pages 6-9 of the Remarks that the prior art of record does not disclose or suggest the limitations of amended claim 1. On page 7, Applicant specifically argues that Yan “very clearly motivates one of skill in the art to use the green channel to detect white spots and stained spots. The Examiner has not provided a sufficient motivation, from Yan, to specifically use a blue channel to measure the grey scale images of white spots.” The Examiner respectfully points out that no motivation is needed, since Yan explicitly states that “[i]n general, some other channel image such as a red or blue channel image can also be used as long as it has a sufficiently high signal-noise-ratio.” Since the use of the blue channel is an alternative, Yan teaches, as one scenario, “wherein the greyscale values are measured only in the blue channel of the image.”
Liang is relied on solely to teach “drying the tooth to be evaluated” since according to Liang, a dry tooth surface improves imaging. Preparation of a dry tooth surface in Yan would predictably improve image quality. 
Applicant further argues on page 8 that “it’s not clear why one of skill in the art would utilize the blue channel – that potentially results in image weakness”, regarding the limitation “wherein the blue channel…is a channel that provides a color having a wavelength of in the range of 450-520nm.” Yan already explicitly recommends the blue (or red) channel as an alternative. The fact that Liang goes out of their way to recover information in the blue channel (“[t]he blue channel in the resulting white light image is slightly weak, but can be corrected with minor color processing to boost the blue channel content.”) further demonstrates value in utilizing the blue channel for analysis of a tooth image.
For these reasons, claims 1 and 3-8 are rejected under 35 U.S.C. 103 over Yan and Liang. An updated art rejection is set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (U.S. Pub. No. 2012/0148986), and further in view of Liang (U.S. Pub. No. 2010/0165089).
Claim 1 is met by the combination of Yan and Liang, wherein
-Yan teaches:
A method of quantifying the severity or monitoring the progression of white spot lesions on a tooth (See [0044]: “According to an embodiment of the present invention shown in FIG. 1, a method 10 for real-time auto-highlighting caries comprises a step 100 of generating an adjusted image from an original digital tooth image, both the adjusted and original tooth images comprising actual intensity values for a region of pixels corresponding to the tooth, gum, and background; a segmentation step 200 for determining one or more tooth regions; a step 280 of identifying caries lesion regions; and a step 500 of highlighting segmented caries lesion regions in a displayed tooth image.”) comprising quantifying the grayscale difference between the white spot lesions and the surrounding healthy enamel (See [0061]: “In the green channel image Iwgreen of the adjusted white light tooth image, there is a definite morphological characteristic for one or more white spots, that is, the intensity values of white spots 216 are higher than those of the surrounding sound tooth regions 220. The present invention takes advantage of this characteristic to detect and segment the suspicious white spots mainly based on a morphological top-hat operation along with the multi-resolution, threshold methods, and surface reconstruction.” Further see [0063], [0065], [0070], [0071], and [0088] for further quantification.) in the blue channel of a digital color photographic image of the tooth (See [0054]: “A comparison of the red, green and blue channels generally shows that the green channel image of the adjusted image has a higher signal-noise-ratio than the red and blue channel images. Thus the green channel image is typically best suited for the steps of detecting white spots and stained spots. In general, some other channel image such as a red or blue channel image can also be used as long as it has a sufficiently high signal-noise-ratio.”); wherein the method comprises:
b) obtaining a digital color photographic image of the tooth (See [0051] and [0054].); and
c) measuring the difference between the grayscale value of at least one pixel in an area of the image depicting at least a portion of the white spot and the grayscale value of at least one pixel in an area of the image depicting at least a portion of the adjacent healthy enamel, wherein the greyscale values are measured only in the blue channel of the image (See [0061]: “In the green channel image Iwgreen of the adjusted white light tooth image, there is a definite morphological characteristic for one or more white spots, that is, the intensity values of white spots 216 are higher than those of the surrounding sound tooth regions 220. The present invention takes advantage of this characteristic to detect and segment the suspicious white spots mainly based on a morphological top-hat operation along with the multi-resolution, threshold methods, and surface reconstruction.” Further see [0063], [0065], [0070], [0071], and [0088] for further quantification. Finally, see [0054], where the blue channel can be used instead.).
-Yan does not disclose the following; however, Liang teaches:
a) drying the tooth to be evaluated (See [0125]-[0126]: “Dental imaging apparatus 100 may be configured differently for different patients, such as having an adult size and a children's size, for example. In one embodiment, removable probe 104 is provided in different sizes for this purpose…Probe 104 could also serve as a device for drying tooth 20 to improve imaging. In particular, fluorescence imaging benefits from having a dry tooth surface.”);
-Motivation to combine:
Yan and Liang together teach the limitations of claim 2. Liang is directed to a similar field of art (dental caries detection). Therefore, Yan and Liang are combinable. Modifying the system and method of Yan by adding the capability of drying the tooth to be evaluated, as taught by Liang, would yield the expected and predictable result of benefiting fluorescence imaging. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yan and Liang in this way.

Claim 3 is met by the combination of Yan and Liang, wherein
-The combination of Yan and Liang teaches:
The method of claim 1 wherein 
-And Yan further teaches:
the digital color photographic image of the tooth surface in digital form comprises red, green and blue channel information (See [0054]: “Adjusted image 251 has a green channel image Iwgreen, a red channel image Iwred, and a blue channel image Iwblue.”).

Claim 4 is met by the combination of Yan and Liang, wherein
-The combination of Yan and Liang teaches:
The method of claim 1 wherein 
-And Liang further teaches:
the blue channel of the digital color photographic image is a channel that provides a color having a wavelength of in the range of 450-520nm (See [0115]: “During fluorescence imaging, light from the UV excitation is sufficiently blocked while fluorescence (centering around 550 nm) signal is passed through. When white light is on (for reflectance and white light imaging), there is attenuation of the blue energy <460 nm. However, a good part of the blue spectrum (>460 nm) is still passed through. The blue channel in the resulting white light image is slightly weak, but can be corrected with minor color processing to boost the blue channel content.”).
-Motivation to combine:
Yan and Liang together teach the limitations of claim 4. Liang is directed to a similar field of art (dental caries detection). Therefore, Yan and Liang are combinable. Modifying the system and method of Yan by adding the capability of making use of a channel that provides a color having a wavelength of in the range of 450-520nm, as taught by Liang, would yield the expected and predictable result of providing good quality white light images. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yan and Liang in this way.

Claim 5 is met by the combination of Yan and Liang, wherein
-The combination of Yan and Liang teaches:
The method of claim 2 wherein 
-And Yan further teaches:
the at least one pixel in the area depicting at least a portion of the white spot is a pixel having high grayscale value in such area, and the least one pixel in the area depicting at least a portion of the adjacent healthy enamel is a pixel having low grayscale value in such area (See [0061]: “In the green channel image Iwgreen of the adjusted white light tooth image, there is a definite morphological characteristic for one or more white spots, that is, the intensity values of white spots 216 are higher than those of the surrounding sound tooth regions 220.”).

Claim 6 is met by the combination of Yan and Liang, wherein
-The combination of Yan and Liang teaches:
The method of claim 2 wherein 
-And Yan further teaches:
the amount of difference between the grayscale value of the pixel in the area depicting the white spot and the grayscale value of the pixel in the area depicting the adjacent healthy enamel corresponds to the severity of the white spot (See [0069]: “Second, subtracting the reconstructed image Ireconstructed from the green channel image Iwgreen results in a difference image Idiff. Because the intensity values inside the white spots are higher than those of the normal/sound tooth regions, and the change between parts inside the normal or sound tooth areas is not as much as that between the white spots and the normal/sound tooth areas, the regions with intensity value change larger than a preset threshold value Tdiff (for example, >7, which can be adjusted according to the required detection sensitivity) are taken as the further refined white spot candidates image Iwcan shown in FIG. 2F-2, i.e., Iwcan=Idiff>Tdiff, in which the refined white spot candidates are represented with the “1”, nonzero regions.”).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (U.S. Pub. No. 2012/0148986), in view of Liang (U.S. Pub. No. 2010/0165089), in view of Pan (U.S. Pub. No. 2014/0185892).
Claim 7 is met by the combination of Yan, Liang, and Pan, wherein
-The combination of Yan and Liang teaches:
in accordance with claim 1 (See [0044] and the treatment of claim 1.)
-The combination of Yan and Liang does not disclose the following; however, Pan teaches:
A method of evaluating a treatment for white spot on the teeth of a patient comprising quantifying the severity of white spots on teeth…before and after such treatment, wherein a reduction in the difference between the grayscale value of at least one pixel in the area depicting at least a portion of the white spot and the grayscale value of at least one pixel in the area depicting at least a portion of the adjacent healthy enamel indicates the efficacy of such treatment (See [0117]: “As discussed above, quantitative information on the regions of caries 162 is helpful for assessing the condition of the extracted lesions and for monitoring the development of the identified lesions over time. The condition of caries in a tooth image can be quantified in a number of ways, including calculating the size (or area) of the lesion area and calculating fluorescence loss ratio of the lesion area.”  Then see [0015]: “Where such a caries lesion is identified before it threatens the dentin portion of the tooth, remineralization can often be accomplished, reversing the early damage and preventing the need for a filling.” Changes in the fluorescence loss ratio indicating remineralization serve as indications of efficacy of treatment.).
-Motivation to combine:
Yan, Liang, and Pan together teach the limitations of claim 7. Pan is directed to a similar field of art (quantifying white spot lesions by fluorescence imaging). Therefore, Yan, Liang, and Pan are combinable. Modifying the system and method of Yan & Liang by adding the capability of quantifying the severity of white spots on teeth before and after such treatment, wherein a reduction in the difference between the grayscale value of at least one pixel in the area depicting at least a portion of the white spot and the grayscale value of at least one pixel in the area depicting at least a portion of the adjacent healthy enamel indicates the efficacy of such treatment, as taught by Pan, would yield the expected and predictable result of tracking progression of remineralization to evaluate treatments. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yan, Liang, and Pan in this way.

Claim 7 is met by the combination of Yan, Liang, and Pan, wherein
-The combination of Yan and Liang teaches:
A method of monitoring the progress of a white spot condition on the teeth of a patient comprising quantifying the severity of white spots on teeth over time, in accordance with claim 1, wherein (See [0044] and the treatment of claim 1.)
-The combination of Yan and Liang does not disclose the following; however, Pan teaches:
a reduction in the difference between the grayscale value of at least one pixel in the area depicting at least a portion of the white spot and the grayscale value of at least one pixel in the area depicting at least a portion of the adjacent healthy enamel indicates repair of the white spot (See [0117]: “As discussed above, quantitative information on the regions of caries 162 is helpful for assessing the condition of the extracted lesions and for monitoring the development of the identified lesions over time. The condition of caries in a tooth image can be quantified in a number of ways, including calculating the size (or area) of the lesion area and calculating fluorescence loss ratio of the lesion area.”  Then see [0015]: “Where such a caries lesion is identified before it threatens the dentin portion of the tooth, remineralization can often be accomplished, reversing the early damage and preventing the need for a filling.” Changes in the fluorescence loss ratio indicating remineralization serve as indications of repair of the white spot.).
-Motivation to combine:
Yan and Pan together teach the limitations of claim 8. Pan is directed to a similar field of art (quantifying white spot lesions by fluorescence imaging). Therefore, Yan and Pan are combinable. Modifying the system and method of Yan by adding the capability of determining a reduction in the difference between the grayscale value of at least one pixel in the area depicting at least a portion of the white spot and the grayscale value of at least one pixel in the area depicting at least a portion of the adjacent healthy enamel which indicates repair of the white spot, as taught by Pan, would yield the expected and predictable result of tracking progression of remineralization to evaluate treatments. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yan and Pan in this way.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661